IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DAVID RUSSELL POSEY,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1383

OKALOOSA COUNTY
DEPARTMENT OF
CORRECTIONS, OKALOOSA
COUNTY, BOARD OF
COMMISSIONERS,

     Appellees.
_____________________________/

Opinion filed January 8, 2015.

An appeal from the Circuit Court for Okaloosa County.
Michael A. Flowers, Judge.

David Russell Posey, pro se, Appellant.

Jennifer Parker, General Counsel, Department of Corrections, Tallahassee;
Pamela Jo Bondi, Attorney General, Tallahassee; Gregory T. Stewart and Carly J.
Schrader of Nabors, Giblin & Nickerson, P.A., Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.